Citation Nr: 1821163	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for wart on right arm, claimed as due to an undiagnosed Gulf War illness.

2.  Entitlement to service connection for leptospirosis, claimed as due to an undiagnosed Gulf War illness.

3..  Entitlement to service connection for sleep apnea, claimed as due to an undiagnosed Gulf War illness.

4.  Entitlement to service connection for a disorder manifested by acute renal failure, claimed as due to an undiagnosed Gulf War illness.

5.  Entitlement to a compensable rating for service-connected rhabdomyolysis, metabolic myopathy.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from August 1990 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran filed his notice of disagreement in October 2012, and timely filed his substantive appeal in April 2014.  Jurisdiction of the case was subsequently transferred to the VARO in Columbia, South Carolina.

The Veteran requested a hearing in his April 2014 substantive appeal; however, the Veteran cancelled his June 2015 hearing, and failed to appear for his September 2015 hearing.  As the Veteran has not filed a motion for a new hearing, the Board considers the request withdrawn.  38 C.F.R. § 20.704(d).  

The issues of entitlement to service connection for acute renal failure and entitlement to a compensable rating for service-connected rhabdomyolysis, metabolic myopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  The Veteran is a Persian Gulf veteran.

2.  The Veteran does not have and has never had: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; or (3) a diagnosable multisymptom illness with a partially explained etiology.

3.  The Veteran does not currently have a wart or any residuals thereof.

4.  The Veteran has not been diagnosed with leptospirosis.

5.  The Veteran's obstructive sleep apnea was neither caused by nor incurred during service, nor is it a manifestation of a medically unexplained chronic multisymptom illness or an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a wart on the right arm, have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  The criteria for entitlement to service connection leptospirosis, have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

3.  The criteria for entitlement to service connection for obstructive sleep apnea, have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2017).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, pursuant to applicable law and regulations, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more not later than December 31, 2016.  Effective October 17, 2016, VA issued an interim final rule that extended the presumptive period to December 31, 2021. 

Under 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection for infectious diseases.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117;           38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 3, 9 (2004).  Further, laypersons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See                           38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.                               38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.                          38 C.F.R. § 3.317(a)(4).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Analysis

In October 2010, the Veteran submitted claims of entitlement to service connection for leptospirosis and a right arm wart, to include entitlement to compensation under the provisions of 38 C.F.R. § 3.317.  His service personnel records, to include his DD Form 214, reflect that he had service in Southwest Asia theater from August 1990 to October 1993.  Therefore, he is a Persian Gulf veteran for the purposes of § 3.317 benefits.  

The Veteran underwent a Gulf War examination in July 2011.  The examiner concluded that the Veteran did not have any objective findings of an undiagnosed chronic multisymptom illness or an undiagnosed illness.  The Veteran's examination revealed normal cardiac functions, pulmonary functions, ear, nose, throat, skin, genitourinary, gastrointestinal, lymphatic, neurological, psychiatric and endocrine functions.  The Veteran did complain of early muscle fatigue that had been diagnosed as rhabdomyolysis, metabolic myopathy.  However, this is not an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner concluded that the Veteran had no history of Gulf War trauma or Gulf War related neoplasm.  

The Board finds the medical examiner's to be competent, credible and highly probative.  The examiner's results indicate that a Gulf War illness is not present.  Based on the competent and credible evidence of record, the Board finds that the claimed leptospirosis and right arm wart have not been competently and credibly associated with an unexplained chronic multisymptom illness or an undiagnosed illness incurred due to Persian Gulf service, thus the presumption is not warranted.  See 38 C.F.R. § 3.317.

Turning to direct service connection, as noted above, the July 2011 examination failed to show that the Veteran has been diagnosed with leptospirosis or a wart or residuals thereof.  Although the Veteran did have a wart during service, it was treated and resolved without any residuals.  See STRs.  Additionally, leptospirosis was ruled out during service and confirmed not to be present during the July 2011 examination.  Therefore, as the Veteran is not currently diagnosed with leptospirosis, or a wart or residuals thereof, direct service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that a current diagnosis is the cornerstone of a claim for service connection).

Likewise, service connection for obstructive sleep apnea is not warranted.  The Veteran has been diagnosed with obstructive sleep apnea.  See November 2009 VAMC Record.  In the July 2011 examination, the examiner noted the Veteran's history of obstructive sleep apnea, but indicated that it is not a manifestation of an unexplained chronic multisymptom illness or an unexplained illness as obstructive sleep apnea is a disease with a clear and specific diagnosis and etiology, and is therefore, not related to the Veteran's Gulf War service.  The Board finds that examiner's opinion competent, credible, and highly probative.  Therefore, the Veteran is not entitled to a presumption for obstructive sleep apnea.  

Turning to direct service connection, the Veteran has a current diagnosis -meeting the first element of service connection.  However, the Veteran's claim fails as there is no indication of obstructive sleep apnea during service or immediately following service.  The Veteran's service treatment records are silent for complaints, diagnoses, or treatment for obstructive sleep apnea.  Moreover, the pertinent evidence of record shows that the Veteran's obstructive sleep apnea  was diagnosed in 2008, almost fifteen years after separation from service.  The Board acknowledges the Veteran's contention that his sleep apnea is related to service, however, the pertinent evidence of record weighs against his claim.  In fact, the Veteran acknowledges that his obstructive sleep apnea was diagnosed after service and he did not assert any symptoms of sleep apnea during service.  Therefore, the evidence of record weighs against the Veteran's claim, thus service connection is not warranted.  Since the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Accordingly, the preponderance of the evidence weighs against a finding that the Veteran's claimed leptospirosis, wart and obstructive sleep apnea are manifestations of medical unexplained or undiagnosed chronic multisymptom illness.  Since the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claims are denied.


ORDER

Entitlement to service connection for wart on right arm, claimed as due to an undiagnosed Gulf War illness is denied.

Entitlement to service connection for leptospirosis, claimed as due to an undiagnosed Gulf War illness is denied.

Entitlement to service connection for obstructive sleep apnea, claimed as due to an undiagnosed Gulf War illness is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Here, the Veteran was provided an examination in July 2011 for his rhabdomyolysis metabolic myopathy.  The Board notes that the examination was thorough but did not provide range of motion measurements for the Veteran's extremities.  The service-connected disability is evaluated by analogy under Diagnostic Code 5021 for myositis.  An examination of the Veteran's range of motion for the musculoskeletal system is necessary.  See 38 C.F.R. § 4.71a (the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as degenerative arthritis, except gout which will be rated under DC 5002).

Moreover, the evidence of record shows the Veteran had acute renal failure during service, but during the July 2011 VA examination, the Veteran's kidneys were not tested.  As there is an indication that the Veteran has renal failure, a remand is necessary to test the Veteran's kidney to determine whether he has renal failure or any other kidney disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA and private treatment records.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has renal failure or any other kidney disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

If a renal failure or any kidney disorder is diagnosed, the reviewing clinician should provide opinions on the following: 

a.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's renal failure/kidney disorder had its onset in service or is otherwise related to service? 

b.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's renal failure/kidney disorder was caused by the service-connected rhabdomyolysis?

c.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's renal failure/kidney disorder aggravated beyond the natural progression of the condition by the service-connected rhabdomyolysis. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his rhabdomyolysis metabolic myopathy using the most recent DBQ examination forms pertinent to the disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner is reminded that all range of motion testing, must be done with goniometer.  The test should include pain on both active and passive motion, in weight bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If any of this testing cannot be performed the examiner must note this in the report and include an explanation as to why.

Additionally, the examiner must also perform active and passive repetitive range of motion testing.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

4.  Thereafter, and after undertaking any additional development deemed necessary, issue a Supplemental Statement of the Case for any issue on appeal which remains denied.  After the Veteran and his representative are given an opportunity to respond, the case should be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


